 

Case 1:19-cv-05429-GBD Document 35 Filed 06/01/20 Page 1 of 1

 

 

 

 

 

 

\Gospc SDNY
UNITED STATES DISTRICT COURT Noch IMENT FILER
SOUTHERN DISTRICT OF NEW YORK W BLECTRE yNICALLY
rere eran enme map Fe Les UND 1 coal
TRUSTEES OF THE NEW YORK CITY : | GATE FILED: + '
DISTRICT COUNCIL OF CARPENTERS - is
PENSION FUND, WELFARE FUND, ANNUITY :
FUND, AND APPRENTICESHIP,
JOURNEYMAN RETRAINING, EDUCATIONAL: ORDER
AND INDUSTRY FUND; TRUSTEES OF THE ©:
NEW YORK CITY DISTRICT COUNCIL OF : 19 Civ. 5429 (GBD)

CARPENTERS RELIEF AND CHARITY FUND;
THE NEW YORK CITY AND VICINITY
CARPENTERS LABOR-MANAGEMENT
CORPORATION,

Plaintiffs,
-against-

DIMAIO MILLWORK CORP.,

Defendant.

GEORGE B. DANIELS, District Judge:

The June 4, 2020 status conference is adjourned to July 23, 2020 at 9:45 a.m.

Dated: June 1, 2020
New York, New York
SO ORDERED.

Losege- b Dowwho

GEPRG . DANIELS
TED'STATES DISTRICT JUDGE
